Citation Nr: 1641060	
Decision Date: 10/20/16    Archive Date: 11/08/16

DOCKET NO.  14-24 105	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUES

1.  Entitlement to service connection for residuals of prostate cancer, status post prostatectomy.  

2.  Entitlement to service connection for erectile dysfunction with loss of use of the creative organ.  


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

A. Bordewyk, Counsel



INTRODUCTION

The Veteran served on active duty from December 1979 to September 1993.  

This case comes before the Board of Veterans' Appeals (Board) on appeal from September 2011 and April 2012 rating decisions issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Nashville, Tennessee, which, in pertinent part, denied the above claimed benefits.

The Veteran provided testimony during a hearing before the Board at VA Central Office in July 2016.  A transcript has been associated with the claims file.  

In July 2016, the Veteran submitted a waiver of local jurisdiction in regard to evidence he submitted directly to the Board following the last adjudication of the claim by the RO.  The Board has accepted this additional evidence for inclusion into the record on appeal.  See 38 C.F.R. § 20.800 (2015).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

The Veteran has reported significant exposure to gasoline, diesel, and other chemicals during his service.  Service records document that the Veteran completed a petroleum supply course and served as a petroleum heavy vehicle operator.  During the Board hearing, the Veteran reported that he was frequently saturated with such chemicals during this service.  See Board Hearing Transcript at 10.  

The Veteran submitted academic and/or scientific articles, which state that there could be a link between exposure to such chemicals, including diesel fuel, and the incurrence of prostate cancer.  He also submitted a Disability Benefits Questionnaire (DBQ) completed by Dr. B.D., his private physician.  The DBQ included a positive opinion asserting a link between the Veteran's chemical exposure during service and his prostate cancer; however, the opinion does not specify which chemicals are involved and does not provide a rationale for the opinion.  

The Board notes that an April 2011 VA treatment record indicates that the Veteran has a positive family history for prostate cancer in his father and three uncles.  

Based on the forgoing, the Board finds that a VA opinion must be obtained in order to properly adjudicate the Veteran's claim for service connection for prostate cancer and residuals therefrom.  As he is claiming that he incurred erectile dysfunction as a result of the prostate cancer and prostatectomy, the issues are inextricably intertwined, and both must be remanded at this time.  See Parker v. Brown, 7 Vet. App. 116 (1994); Harris v. Derwinski, 1 Vet. App. 180, 183 (1991) (issues are "inextricably intertwined" when a decision on one issue would have a "significant impact" on a Veteran's claim for the second issue).  

Accordingly, the case is REMANDED for the following action:

1.  Obtain a VA opinion regarding the etiology of the Veteran's prostate cancer and related residuals, to include erectile dysfunction.  Access to the virtual claims folder, which must include a copy of this remand, must be provided to the examiner for review; consideration of such should be reflected in the completed examination report or in an addendum.  If the examiner determines that an examination of the Veteran is necessary, such an examination should be scheduled.  

The examiner should provide an opinion as to whether it is at least as likely as not (50 percent probability or more) that the incurrence of prostate cancer and/or any current related residuals, to include erectile dysfunction and urinary incontinence, was caused by or is otherwise related to the Veteran's exposure to gasoline, diesel fuel, and other such chemicals during his service as a petroleum heavy vehicle operator.  

The examiner must specifically consider and comment on the Veteran's statements during the July 2016 Board hearing regarding his exposures during service.  The examiner must also specifically consider and comment on the academic/scientific research evidence the Veteran provided asserting a possible link between exposure to chemicals, such as those in diesel fuel and gasoline, and the incurrence of prostate cancer later in life.  Finally, the examiner must specifically consider and comment on the April 2014 and July 2016 Disability Benefit Questionnaires and associated opinions provided by Dr. B.D., the Veteran's private physician.  

The examiner should provide reasons for the opinions that take into account the Veteran's reports of his history, the reported in-service injuries, exposures, or events, and his current symptoms.

If the examiner discounts the Veteran's reports, he or she should provide a reason for doing so.

If the examiner cannot provide an opinion without resort to speculation, the examiner must provide a reason why this is so, and must state whether there is additional evidence that would permit the opinion to be rendered.

2.  Once all requested and necessary development has been completed, the AOJ should review the record in light of the new evidence obtained.  If any benefit for which there is a perfected appeal remains denied, the Veteran and his representative should be furnished with a supplemental statement of the case.  Once they are afforded an opportunity to respond, the claim should be returned to the Board for appellate review.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
M. HYLAND
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).




